Case 2:18-cv-17454-CCC-JBC Document 36 Filed 07/21/21 Page 1 of 4 PageID: 198




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 CARL PATRON,                                        :
                                                     :   Civil Action No. 18-17454 (CCC)
                Plaintiff,                           :
                                                     :
         v.                                          :
                                                     :       OPINION AND ORDER
 CLIFTON POLICE DEPARTMENT, et                       :
 al.,                                                :
                Defendants.                          :
                                                     :


       THIS MATTER comes before the Court on a Motion by pro se Plaintiff Carl Patron for

the appointment of pro bono counsel pursuant to 28 U.S.C. § 1915(e). [ECF No. 27]. Plaintiff’s

Motion is unopposed. For the reasons set forth below, Plaintiff’s Motion for the appointment of

pro bono counsel [ECF No. 27] is DENIED.

       On December 27, 2018, Plaintiff filed a Complaint and an application to proceed in forma

pauperis in this action. ECF No. 1. The Court granted Plaintiff’s in forma pauperis application

and ordered the Clerk of Court to file Plaintiff’s Complaint. ECF No. 2. Defendants have all

answered or otherwise responded to Plaintiff’s Complaint. See ECF Nos. 6, 7, 8, 9, 10, 11, 14, 16,

18, 20, 24, 29]. Plaintiff’s claims in this action arise from alleged civil rights violations when

Plaintiff was arrested by Defendants. See ECF No. 1.

       Plaintiff seeks the appointment of counsel under 28 U.S.C. § 1915(e), which provides that

“[t]he court may request an attorney to represent any person unable to afford counsel.” The

appointment of counsel is a privilege, not a statutory or constitutional right. Brightwell v. Lehman,

637 F.3d 187, 192 (3d Cir. 2011). The decision to appoint pro bono counsel involves a two-step

analysis. First, a court must determine, as a threshold matter, whether a plaintiff’s claim has “some

merit in fact and law.” Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993). If a court finds that the

                                                 1
Case 2:18-cv-17454-CCC-JBC Document 36 Filed 07/21/21 Page 2 of 4 PageID: 199




action arguably has merit, it should then consider the following factors:

       (1) the plaintiff’s ability to present his or her own case;
       (2) the complexity of the legal issues;
       (3) the degree to which factual investigation will be necessary and the ability of the
           plaintiff to pursue such investigations;
       (4) the amount a case is likely to turn on credibility determinations;
       (5) whether the case will require the testimony of expert witnesses; and
       (6) whether the plaintiff can attain and afford counsel on his own behalf.

Parham v. Johnson, 126 F.3d 454, 457 (3d Cir. 1997) (citing Tabron, 6 F.3d at 155-56, 157 n.5).

This list is not exhaustive, but rather provides guideposts for the Court. Montgomery v. Pinchak,

294 F.3d 492, 499 (3d Cir. 2002) (additional citations omitted). A court’s decision to appoint

counsel “must be made on a case-by-case basis.” Tabron, 6 F.3d at 157-58. Additionally, the Third

Circuit Court of Appeals has stated that “courts should exercise care in appointing counsel because

volunteer lawyer time is a precious commodity and should not be wasted on frivolous cases.”

Montgomery, 294 F.3d at 499 (citing Parham, 126 F.3d at 458).

       Presently, as an initial matter and regardless of whether or not Plaintiff’s claims have merit,

the factual and legal issues “have not been tested or developed by the general course of litigation,

making [a number of factors] of Parham’s test particularly difficult to evaluate.” See Chatterjee v.

Philadelphia Federation of Teachers, 2000 WL 1022979 at *1 (E.D.Pa. July 18, 2000) (stating

that unlike Parham, which concerned a directed verdict ruling, and Tabron, which involved

summary judgment adjudication, plaintiff’s claims asserted in the complaint and motions “have

barely been articulated” and have a distinctive procedural posture). With respect to the Tabron

factors, Plaintiff has not demonstrated at this stage of the proceeding that pro bono counsel is

warranted.

       Plaintiff’s application for pro bono counsel states that he does not “understand to [sic]

much of law and there is a lot with this case.” ECF No. 27 at p. 3. Plaintiff, however, fails to



                                                 2
Case 2:18-cv-17454-CCC-JBC Document 36 Filed 07/21/21 Page 3 of 4 PageID: 200




explain how this will affect his ability to present his case. Plaintiff’s filings with the Court thus far

reflect literacy and the ability to reference relevant legal authority. For example, without the

assistance of counsel, Plaintiff has filed a Complaint, an application to proceed in forma pauperis,

and a motion for the appointment of pro bono counsel. These filings themselves demonstrate that

Plaintiff is able to present his case. Plaintiff does not address the remaining Tabron factors;

however, it appears that the legal issues are not complex, and that no extensive factual investigation

will be required. The parties are still engaged in the written discovery process so it is also

premature to consider expert testimony and the likelihood the case will turn on credibility

determinations. While the sixth Tabron factor may weigh slightly in Plaintiff’s favor, this fact

alone is not enough to justify the appointment of counsel. See Christy v. Robinson, 216 F. Supp.

2d 398, 410 (D.N.J. 2002) (denying application for pro bono counsel where indigency was the

only one of the six factors . . . weigh[ing] in favor of appointment of counsel).

         The Court recognizes that issues may arise throughout the course of this litigation which

may raise a question as to Plaintiff’s need for counsel. The Court will monitor this issue throughout

case management and, as the case progresses, may consider a renewed motion for the appointment

of counsel. However, at this stage of the litigation, the Court finds that the Tabron factors weigh

against appointment. In the event that Plaintiff renews his application for pro bono counsel in the

future, the Court instructs Plaintiff to address the Tabron factors set forth above.

         The Court having considered this matter pursuant to Fed. R. Civ. P. 78, and for good cause

shown;

         IT IS on this 21st day of July, 2021,




                                                   3
Case 2:18-cv-17454-CCC-JBC Document 36 Filed 07/21/21 Page 4 of 4 PageID: 201




      ORDERED that Plaintiff’s Motion for the appointment of pro bono counsel

[ECF No. 27] is DENIED WITHOUT PREJUDICE.



                                                       s/ James B. Clark, III
                                                      JAMES B. CLARK, III
                                                      United States Magistrate Judge




                                           4
